Citation Nr: 0513424	
Decision Date: 05/18/05    Archive Date: 06/01/05	

DOCKET NO.  04-08 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	New York Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
VARO in Buffalo, New York, that granted service connection 
for diabetes mellitus and assigned a 20 percent disability 
rating, effective August 26, 2002.  



FINDINGS OF FACT

1.  VA has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the appeal. 

2.  The veteran's diabetes requires insulin and a restricted 
diet.  

3.  The veteran has no history of hospitalization, no visual 
symptoms, no regulations of activities, and no episodes of 
hypoglycemic reactions or ketoacidosis.  


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 
20 percent for diabetes mellitus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.119, Diagnostic Code 7913 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, (VCAA), codified at 38 U.S.C.A. §§ 5103 and 5107, was 
signed into law.  This enhanced the notification and 
assistance duties of VA to claimants.  

The VCAA and its implementing regulations require VA to 
notify a claimant and the claimant's representative of any 
information, and any medical or lay evidence, not previously 
provided to VA, that is necessary to substantiate the claim.  
As part of that notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice requirement is not met 
unless VA can point to a specific document in the claims 
file.  See  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Court has affirmed and emphasized VA's duties under the 
VCAA to notify claimants.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In this case, VA provided the veteran with notice that 
complies with requirements of 38 U.S.C.A. § 5103.  In an 
October 2002 communication, the RO provided notice as to what 
evidence was needed to substantiate the original claim for 
service connection for diabetes mellitus, what evidence the 
veteran was responsible for obtaining, and what evidence VA 
would undertake to obtain.  VA's General Counsel has held 
that once notice is provided for an original claim for 
service connection, additional notice is not required for 
"downstream" issues, such as the original claim of the 
service-connected disability.  

The letter in October 2002 gave notice of what evidence the 
veteran needed to submit and what VA would try to obtain.  
The issue currently before the Board is a "downstream" issue 
from that of entitlement to service connection.  Grantham v. 
Brown, 114 F.3d, 1156 (1997).  VA's General Counsel has held 
that VA is not required to provide § 5103(a) notice with 
regard to "downstream issues."  VAOPGCPREC 8-2003 (2003).  
The Board is bound by the General Counsel's holding.  
38 U.S.C.A. § 5104(c) (West 2002).  

The Board notes that the October 2003 statement of the case 
informed the veteran that the evidence needed to substantiate 
his claim was that showing the presence of symptomatology for 
the next higher rating under the VA's Schedule for Rating 
Disabilities.  VCAA notice may be provided through a 
Statement of the Case or a Supplemental Statement of the 
Case.  VAOPGCPREC 7-2004.  

The Court has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of a claim.  Pelegrini @120.  
In this case, VA issued the notification required under the 
VCAA after the initial adjudication of a claim.  The Court 
explained in Pelegrini that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of claim does not require the remedy 
of voiding the AOJ action.  

The veteran has not been prejudiced by any delayed notice.  
The record shows that VA has met its duty to assist him in 
obtaining evidence necessary to substantiate the claim on 
appeal.  The claims file contains the results of a VA 
examination accorded the veteran in January 2003 and reports 
of VA outpatient visits in the past several years.  

All the VCAA requires is that the duty to notify is satisfied 
and the claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102.

The Board finds the veteran has had ample opportunity to 
provide any additional evidence in support of his claim.  He 
has been informed what the evidence has to show to establish 
the benefit he is seeking, namely an increased rating.  Thus, 
any error in not providing a single notice to him covering 
all the content requirements set forth in Pelegrini is 
harmless error.  

In view of the foregoing, the Board finds VA has satisfied 
its duty to assist and notify the veteran in apprising him as 
to the evidence needed, and in obtaining evidence pertaining 
to his claim, in accordance with the requirements of the 
VCAA.


Pertinent Laws and Regulations

Disability ratings are determined by the application of VA's 
Schedule of Rating Disabilities (Rating Schedule), which are 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  The governing 
regulations provide that the higher of two evaluations will 
be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  A request for an increased 
rating is to be reviewed in light of the entire relevant 
medical history.  See generally 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
this case the veteran timely appealed the rating initially 
assigned for his diabetes mellitus on the original grant of 
service connection.  The Board must therefore consider 
entitlement to "staged ratings" for different degrees of 
disability in the relevant time periods, that is, since the 
original grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  

The veteran's diabetes mellitus is currently rated under 
38 C.F.R. § 4.119, Diagnostic Code 7913, as 20 percent 
disabling.  Under that code, a 20 percent rating is assigned 
for diabetes requiring insulin and a restricted diet, or 
enroll hypoglycemic agent and a restricted diet.  

The next higher rating of 40 percent requires insulin, a 
restricted diet, and regulation of activities.  

The next higher rating of 60 percent is authorized when there 
is evidence of the need for insulin, a restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  

The maximum rating of 100 percent necessitates evidence of 
the need for one daily injection of insulin, restricted diet, 
and regulation of activities (including avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable and separately evaluated.  38 C.F.R. § 4.119, 
Code 7913.

Any noncompensable complications associated with diabetes 
mellitus are considered to be part of the diabetic process 
under Code 7913.  See Id. @Note (1) (2004).

The Evidence

A review of the evidence of record discloses that the veteran 
was accorded a diabetes mellitus examination by VA in January 
2003.  The claims file was reviewed by the examiner.  It was 
indicated the veteran had been diagnosed with diabetes about 
three years prior to the examination.  He was being 
maintained on insulin.  He stated he was initially diagnosed 
due to very high sugars.  He indicated he had no ketoacidosis 
or hypoglycemic reactions since that time.  He was on a 
restricted diet.  There had been no weight loss or weight 
gain in the past year.  There was no restriction of activity.  
He indicated he had blurring of his vision when his sugars 
went up.  He denied chest pain, shortness of breath, or 
vertigo.  He also denied any numbness or tingling in the feet 
bilaterally.  He saw his diabetic care provider about three 
times a year.  

On examination there were normal peripheral vascular and 
neurologic examinations.  Eye examination was normal, as was 
the remainder of his clinical examination.  It was indicated 
there was no evidence of diabetic neuropathy.  

Of record are reports of VA outpatient visits on periodic 
occasions throughout 2003.  At the time of one such visit in 
February 2003 the veteran reported he had been hired for a 
permanent job.  He stated he was doing well with independent 
living.  

At the time of a March 2003 visit he was managing adequately 
with his independent living.  No change was noted in his 
status.  Subsequent visits were without reference to any 
impairment attributable to his diabetes mellitus.  For 
example, at the time of a July 2003 visit he was still doing 
well with independent living.  No concerns were noted.  

The Board notes that attempts to receive information from the 
veteran's treating physician have gone unanswered.  

Given the evidence of record, the Board finds that a 
disability rating greater than 20 percent for the veteran's 
diabetes mellitus is not warranted at any time during the 
appeal period.  The objective evidence of record shows that 
the veteran does not require regulation of activities.  He 
takes insulin and is on a restricted diet, but the record 
shows no indication of weight loss or weight gain or other 
symptoms that might reflect more significant impairment so as 
to warrant the assignment of a higher schedular rating.  The 
Board notes that reports of various outpatient visits 
throughout 2003 are of record and do not indicate the present 
of any symptoms associated with the veteran's diabetes 
mellitus.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for a 
higher rating than the 20 percent now in effect for the 
veteran's diabetes mellitus.  

The Board is aware of the statements from the veteran and his 
representative, but notes that they, as laypersons, are not 
competent to provide a medical opinion as to the severity of 
the veteran's diabetes, including whether he is or is not 
capable of, or must avoid, strenuous occupational and 
recreational activities, due to diabetes.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a lay person is generally not 
capable of opining on matters requiring medical 



knowledge).  The Board therefore finds that the medical 
records, as a whole, provide negative evidence against the 
claim for a disability rating in excess of 20 percent.


ORDER

The appeal is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


